Ninth Court of Appeals
BE IT REMEMBERED:

              THAT at the term of the Honorable Ninth Court of Appeals of the State of Texas,
begun and holden at Beaumont on the 1st day of January, A.D. 2013, present, Chief Justice
STEVE MCKEITHEN and Justices DAVID B. GAULTNEY, CHARLES KREGER and
HOLLIS HORTON.

               “Pursuant to and in compliance with an Order of the Supreme Court of Texas,
dated June 27, 2013, it is ordered that these causes be transferred to the Fourteenth Court of
Appeals, at Houston, Texas, and that the Clerk of this Court certify all orders made in this Court,
and transmit all records and papers in said cause to the Clerk of the Fourteenth Court of Appeals.

       09-13-291-CR           Eric Jarrod Williams v. State of Texas
       09-13-296-CR           James Otis O’Bryant v. State of Texas
       09-13-297-CR           James Otis O’Bryant v. State of Texas
       09-13-300-CV           Kish Dano Powell v. Monica Powell
       09-13-301-CR           Troy Aikman Erwin v. State of Texas
       09-13-302-CR           Troy Aikman Erwin v. State of Texas
       09-13-303-CR           Brandon James Hicks v. State of Texas
       09-13-305-CR           Daniel Marritt Staley v. State of Texas
       09-13-306-CR           Daniel Marritt Staley v. State of Texas
       09-13-308-CV           In the Guardianship of Brandy N. Hollis, an incapacitated person
       09-13-311-CR           Paul LeBlanc v. State of Texas
       09-13-312-CV           John Russell Coffman v. Celesste Elane Coffman Melton
       09-13-313-CR           James Alan Jenkins v. State of Texas
       09-13-314-CV           Jefferson County, Texas v. Donna Davis
       09-13-315-CR           Joshua George Nowland v. State of Texas
       09-13-317-CV           Teria Lynn v. Charla Pate
       09-13-318-CV           Deana Kay Collier Greenfield v. Robert Ray Greenfield et al
       09-13-321-CV           Arthur F. Preston, Individually et al v. Stephanie Ann Preston
       09-13-326-CR           Dennarious Cortes Banyon v. State of Texas
       09-13-330-CV           Eddie Roy Taylor v. Janice Renee Taylor Bridges

               I, Carol Anne Harley, Clerk of the Court of Appeals for the Ninth District of
Texas, at the City of Beaumont, herein certify that the foregoing is a true copy of this Court’s
order entered from this Court to the Court of Appeals for the Fourteenth District of Texas at
Houston as appears of record in Minute Book Volume 17 Page 425.”
              IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of this Court
at Beaumont this 24th of July 2013.

                                         __________________________
                                         Carol Anne Harley
                                         Clerk of the Court